DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the voltage source" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim which makes it unclear which voltage source is being referred to.
For purposes of examination, the limitation will be read as “a voltage source”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 15, 16, 26 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, 12, 17 and 21 of U.S. Patent No. 10103513 in view of Asaka et al (US 2017/0237232). 
With respect to claim 1, claim 1 of 10103513 teaches all of claim 1 of the instant application, including using modulation of the laser, but does not teach use of a modulation signal to an anode of an electro-absorption section diode disposed on the shared substrate. Asaka teaches a similar burst mode laser driver coupled with a laser and the use of an EA diode (fig.6, [0013-14]) which is on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate), and which has a modulation signal applied to the EA section (fig.6 #24, [0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the directly driven laser of 10103513 to make use of the external modulator with driving type demonstrated by Asaka in order to allow for separate control of the laser diode and the modulator element.
Claims 6 and 11 are found to teach all of claims 11 and 15 of the instant application.
With respect to claim 16, claim 12 of 10103513 teaches all of claim 16 of the instant application, including using modulation of the laser, but does not teach use of a modulation signal to an anode of an electro-absorption section diode disposed on the shared substrate. Asaka teaches a similar burst mode laser driver coupled with a laser and the use of an EA diode (fig.6, [0013-14]) which is on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate), and which has a modulation signal applied to the EA section (fig.6 #24, [0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the directly driven laser of 10103513 to make use of the external modulator with driving type demonstrated by Asaka in order to allow for separate control of the laser diode and the modulator element.
Claims 17 and 21 are found to teach all of claims 26 and 30 of the instant application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2 of U.S. Patent No. 10461498 in view of Asaka. 
With respect to claim 1, claims 1+2 of 10461498 teach all of claim 1 of the instant application, including using modulation of the laser, but does not teach use of a modulation signal to an anode of an electro-absorption section diode disposed on the shared substrate. Asaka teaches a similar burst mode laser driver coupled with a laser and the use of an EA diode (fig.6, [0013-14]) which is on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate), and which has a modulation signal applied to the EA section (fig.6 #24, [0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the directly driven laser of 10103513 to make use of the external modulator with driving type demonstrated by Asaka in order to allow for separate control of the laser diode and the modulator element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 11, 16, 17, 20-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka in view of van Veen et al. (US 2014/0341593) and Nakayama (US 7031358).
With respect to claim 1, Asaka teaches a method comprising: delivering, by a laser driving circuit (fig.6 #31+24), a gain current (fig.7 #63) to an anode of a gain-section diode (fig.6 #13) disposed on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate) of a tunable laser ([0064]); delivering, by the laser driving circuit, a modulation signal (fig.6 #27, [0049]) to an anode of an Electro-absorption (EA) section diode (fig.6 #23; anode necessarily used to apply reverse bias with forward bias modulation, see fig.9) disposed on the shared substrate of the tunable laser (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate); receiving, at the laser driving circuit, a burst mode signal (fig.6 #6) indicative of a burst-on state or a burst-off state; when the burst mode signal is indicative of the burst-off state, applying a current which is less than the gain current delivered to the anode of the gain-section diode (fig.8, no driver current applied during off cycle); and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: delivering, by the laser driving circuit, an overshoot current (fig.7 #64) to the anode of the gain-section diode (fig.7).  Asaka does not teach a non-zero current to be applied when the burst mode is in the off state. van Veen teaches a burst driver for a laser system (fig.1/4 abstract) and which further teaches a similar overshoot current is used at the beginning of a burst-on cycle ([0048]) and additionally teaches applying a non-zero current during burst-off periods ([0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the burst driving of Asaka to make use of a non-zero current during the burst-off periods as demonstrated by van Veen in order to balance thermal effects in the laser and reduce wavelength drift (van Veen, [0011, 49]).
Asaka and van Veen teach the method outlined above, which includes applying a low-level current and an overshoot current in addition to the biasing current, but do not specify the low-level current is generated via sinking: when the burst mode signal is indicative of the burst-off state, sinking, by the laser driving circuit, a sink current away from the gain current at the anode of the gain- section diode, the sink current less than the gain current delivered to the anode of the gain-section diode; and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: ceasing, by the laser driving circuit, the sinking of the sink current away from the gain current at the anode of the gain-section diode. Nakayama teaches a similar laser driver (fig.1) wherein a biasing current (fig.1 Io’) is applied to a laser gain region at the anode (fig.1 #2, necessarily including the gain region) and is reduced to a lower-level current (fig.1 I1) via sinking a current (fig.1 I2) from the biasing current (fig.1, I1=Io’-I2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Asaka and van Veen to apply the low-level current via sinking a current from the biasing current as demonstrated by Nakayama in order to make use of a controllable means of changing the value of the low-level current (Nakayama, fig.1 via feedback) and which has been demonstrated as an effective, equivalent, means of applying a lower-value current to a laser diode (see MPEP 2144.06 II).
With respect to claim 2, Asaka, as modified, teaches when the burst mode signal is indicative of the burst-off state, the gain-section diode comprises a gain-section diode current equal to the gain current minus the sink current (as modified in claim 1 above), the gain-section diode current is greater than zero and less than an operating current for the tunable laser (necessarily true as modified above), the operating current corresponding to a current threshold to transition between the burst-on state and the burst- off state.  
With respect to claim 5, Asaka teaches the EA section diode is reversely biased (fig.8 reverse biasing applied) by a programmable voltage source (fig.8 reverse to forward operation outlined, [0049], voltage source necessarily programmable at least to the extent that the controlled switching is enabled).  
With respect to claim 6, Asaka, as modified, teaches the modulation signal associated with the EA section diode is separate from the burst mode signal associated with the gain-section diode (fig.6 #5 separate from #6).  
With respect to claim 7, Asaka, as modified by Nakayama, teaches receiving, at the laser driving circuit, a sink current adjustment from a burst stage of the laser driving circuit, the sink current adjustment configured to adjust the sink current (Nakayama, fig.1; feedback control of low-level current can be considered part of a burst stage).  
With respect to claim 11, Asaka teaches delivering, by the laser driving circuit, the overshoot current to the anode of the gain-section diode for a transition period of time after commencement of the burst-on state, the transition period of time less than a burst-on period of time corresponding to a duration of the burst-on state (fig.8 see graph 4).  
With respect to claim 16, Asaka teaches a laser driving circuit comprising: delivering a gain current (fig.6 #63) to an anode of a gain-section diode (fig.6 #13) disposed on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate) of a tunable laser ([0064]); a modulation stage (fig.6 #24) configured to deliver a modulation signal (fig.6 #27) to an anode of an Electro-absorption section diode (fig.6 #23; anode necessarily used to apply reverse bias with forward bias modulation, see fig.9) disposed on the shared substrate of the tunable laser (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate); a burst stage (fig.6 #31) configured to receive a burst mode signal (fig.6 #6) indicative of a burst-on state or a burst-off state, the burst stage  configured to: when the burst mode signal (530) is indicative of the burst-off state, applying a current which is less than the gain current delivered to the anode of the gain-section diode (fig.8, no driver current applied during off cycle); and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: delivering, by the laser driving circuit, an overshoot current (fig.7 #64) to the anode of the gain-section diode (fig.7) from an overshoot stage (fig.6 #35).  Asaka does not teach a non-zero current to be applied when the burst mode is in the off state. van Veen teaches a burst driver for a laser system (fig.1/4 abstract) and which further teaches a similar overshoot current is used at the beginning of a burst-on cycle ([0048]) and additionally teaches applying a non-zero current during burst-off periods ([0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the burst driving of Asaka to make use of a non-zero current during the burst-off periods as demonstrated by van Veen in order to balance thermal effects in the laser and reduce wavelength drift (van Veen, [0011, 49]).
Asaka and van Veen teach the method outlined above, which includes applying a low-level current and an overshoot current in addition to the biasing current, but do not specify using a voltage source to deliver the gain current or the low-level current is generated via sinking: when the burst mode signal is indicative of the burst-off state, sinking, by the laser driving circuit, a sink current away from the gain current at the anode of the gain- section diode, the sink current less than the gain current delivered to the anode of the gain-section diode; and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: ceasing, by the laser driving circuit, the sinking of the sink current away from the gain current at the anode of the gain-section diode. Nakayama teaches a similar laser driver (fig.1) wherein a biasing current (fig.1 Io’) is delivered via a voltage source (fig.1 Vcc) to a laser gain region at the anode (fig.1 #2, necessarily including the gain region) and is reduced to a lower-level current (fig.1 I1) via sinking a current (fig.1 I2) from the biasing current (fig.1, I1=Io’-I2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Asaka and van Veen to apply the gain current via the voltage source to apply a known means of providing a laser diode biasing current (see MPEP 2144.06 II) and the low-level current via sinking a current from the biasing current as demonstrated by Nakayama in order to make use of a controllable means of changing the value of the low-level current (Nakayama, fig.1 via feedback) and which has been demonstrated as an effective, equivalent, means of applying a lower-value current to a laser diode (see MPEP 2144.06 II).
With respect to claim 17, Asaka, as modified, teaches when the burst mode signal is indicative of the burst-off state, the gain-section diode comprises a gain-section diode current equal to the gain current minus the sink current (as modified in claim 1 above), the gain-section diode current is greater than zero and less than an operating current for the tunable laser (necessarily true as modified above), the operating current corresponding to a current threshold to transition between the burst-on state and the burst- off state.  
With respect to claim 20, Asaka teaches the EA section diode is reversely biased (fig.8 reverse biasing applied) by a programmable voltage source (fig.8 reverse to forward operation outlined, [0049], voltage source necessarily programmable at least to the extent that the controlled switching is enabled).  
With respect to claim 21, Asaka, as modified, teaches the modulation signal associated with the EA section diode is separate from the burst mode signal associated with the gain-section diode (fig.6 #5 separate from #6).  
With respect to claim 22, Asaka, as modified by Nakayama, teaches the burst stage is configured to provide a sink current adjustment, the sink current adjustment configured to adjust the sink current (Nakayama, fig.1; feedback control of low-level current can be considered part of the driving/burst stage).  

With respect to claim 26, Asaka teaches the overshoot stage delivers the overshoot current to the anode of the gain-section diode for a transition period of time after commencement of the burst-on state, the transition period of time less than a burst-on period of time corresponding to a duration of the burst-on state (fig.8 see graph 4).  

Claims 3, 4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, van Veen and Nakayama in view of Moto (US 2013/0016745).
With respect to claim 3, Asaka, as modified, teaches the method outlined above, but does not teach the laser driving circuit comprises a high-speed transmission line (TL) between the gain-section diode and a current sink source.  Moto teaches a similar LD/EA device (fig.2) with driver (fig.4) that includes use of transmission lines (fig.4 T0/T1) to deliver the driving signals. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Asaka to make use of a high-speed transmission line between the gain diode and current sink source as demonstrated by Moto in order to improve losses at higher speed driving levels.
With respect to claim 4, Moto, as modified, teaches the method outlined above, including a source to apply a modulator voltage which would induce a current, but does not teach the laser driving circuit comprises a high-speed transmission line between the EA section diode and the current modulation source.  Moto teaches a similar LD/EA device (fig.2) with driver (fig.4) that includes use of transmission lines (fig.4 T0/T1) to deliver the driving signals. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Asaka to make use of a high-speed transmission line between EA diode and a current modulation source as demonstrated by Moto in order to improve losses at higher speed driving levels.
Claims 18 and 19 are rejected for the same reasons outlined in the rejections of claims 3 and 4 above.
Claims 15 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, van Veen and Nakayama in view of Ono et al. (US 5088097).
With respect to claim 15, Asaka, as modified, teaches the method outlined above, including using a variety of laser types ([0064-65]), but does not teach the tunable laser comprises a multi-section tunable laser.  Ono demonstrates a multi-section tunable laser (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a multi-section laser in Asaka as demonstrated by Ono in order to implement wavelength tuning (col.1 lines 8-12) as desired by Asaka ([0064]).
Claim 30 is rejected for the same reasons outlined in the rejection of claim 15 above.

Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10, 12, 23-25 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The particular circuit details in claims 8-10, 12-14, 23-25 and 27-29 were not found to be obvious changes to be made to the art of record in combination with the limitations of the claims from which these claims depend.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828